Exhibit 10.2


Cidara Therapeutics, Inc.
PLACEMENT AGENCY AGREEMENT


May 21, 2018
Citigroup Global Markets Inc.
Cantor Fitzgerald & Co.
As Representatives of the several Placement Agents


c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013


c/o Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022
 
Ladies and Gentlemen:
Introductory. Cidara Therapeutics, Inc., a Delaware corporation (the “Company”),
hereby agrees to issue and sell up to an aggregate of $120,000,000 of registered
securities of the Company, including registered shares (the “Shares”) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”),
registered shares of the Company’s preferred stock, par value $0.0001 per share
(the “Preferred Stock”) and the shares of Common Stock issuable upon conversion
of the Preferred Stock (the “Conversion Shares”), and the Company hereby agrees
to issue and sell unregistered warrants to purchase Common Stock (the
“Warrants”), and the shares of Common Stock underlying the Warrants (together
with the Shares, the Preferred Stock, the Conversion Shares and the Warrants,
the “Securities”) directly to various investors (each, an “Investor” and,
collectively, the “Investors”) through the several placement agents listed on
Schedule A hereto (the “Placement Agents”). Citigroup Global Markets Inc.
(“Citigroup”) and Cantor Fitzgerald & Co. (“Cantor”) have agreed to act as
representatives (the “Representatives”) of the several placement agents listed
Schedule A hereto, and may retain other brokers or dealers to act as sub-agents
or selected-dealers on its behalf in connection with the Offering (as defined
below).
The Company hereby confirms its agreement with each Placement Agent as follows:
Section 1.     Agreement to Act as Placement Agent.
(a)On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement,
the Placement Agents shall be the exclusive Placement Agents in connection with
the offering and sale by the Company of the Securities from time to time
pursuant to (i) the Company’s shelf registration statement on Form S-3 (File No.
333-211472) and (ii) an exemption from the registration requirements of
Section 5 of the Securities Act contained in Section 4(a)(2) thereof and/or
Regulation D thereunder, with the terms of such offering (the “Offering”) to be
subject to market conditions and negotiations between the Company and the
prospective Investors. The Placement Agents will act on a reasonable best
efforts basis and the Company agrees and acknowledges that there is no guarantee
of the successful placement of the Securities, or any





--------------------------------------------------------------------------------





portion thereof, in the prospective Offering. Under no circumstances will the
Placement Agents or any of their respective “Affiliates” (as defined below) be
obligated to underwrite or purchase any of the Securities for its own account or
otherwise provide any financing. The Placement Agents shall act solely as the
Company’s agent and not as principal. The Placement Agents shall have no
authority to bind the Company with respect to any prospective offer to purchase
any Securities and the Company shall have the sole right to accept offers to
purchase the Securities and may reject any such offer, in whole or in part.
Subject to the terms and conditions hereof, payment of the purchase price for,
and delivery of, the Securities shall be made at one or more closings, as set
forth in that certain Subscription Agreement, dated as of May 21, 2018, among
the Company and the Investors (the “Subscription Agreement”). The Initial
Closing, the Second Closing, the Optional Closing and the Second Shortfall
Closing, in each case as defined in the Subscription Agreement, are referred to
collectively herein as a “Closing” and the date on which each Closing occurs is
referred to herein as a “Closing Date.” As compensation for services rendered,
the Company shall pay to the Placement Agents the fees and expenses set forth
below:
(i)A cash fee equal to an aggregate of $1,950,000 at the Initial Closing (as
defined in the Subscription Agreement).
(ii)Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees
to reimburse Citigroup and Cantor for the reasonable, out-of-pocket expenses,
set forth in Section 6 below. Such reimbursement shall be payable immediately
upon (but only in the event of) a Closing of the Offering.
(b)The term of the exclusive engagement of the Placement Agents will be until
the earlier of (i) the completion of the Offering, (ii) the date that is the
twelfth trading day following the date that the Company publically announces
topline data from its STRIVE Part B study, or (iii) December 31, 2019; provided,
however, that a party hereto may terminate the engagement with respect to itself
at any time upon 10 days written notice to the other parties. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D), will survive any expiration or
termination of this Agreement. Nothing in this Agreement shall be construed to
limit the ability of the Placement Agents or their respective Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).
Section 2.     Representations, Warranties and Covenants of the Company.
The Company hereby represents, warrants and covenants to each Placement Agent,
as of the date of this Agreement and as of the Initial Closing Date (as defined
in the Subscription Agreement) as follows:
(a)Securities Law Filings. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) a shelf registration
statement on Form S-3, File No. 333-211472, including a base prospectus (the
“Base Prospectus”) to be used in connection with the





--------------------------------------------------------------------------------





offering and sale of the Shares, Preferred Stock and Conversion Shares. Such
registration statement, as amended, including the financial statements, exhibits
and schedules thereto, in the form in which it became effective under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Securities Act”), including all documents
incorporated or deemed to be incorporated by reference therein and any
information deemed to be a part thereof at the time of effectiveness pursuant to
Rule 430A or Rule 430B under the Securities Act, is called the “Registration
Statement.” Any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act in connection with the offer and sale of the
Shares, Preferred Stock and Conversion Shares is called the “Rule 462(b)
Registration Statement,” and from and after the date and time of filing of any
such Rule 462(b) Registration Statement the term “Registration Statement” shall
include the Rule 462(b) Registration Statement. Following the determination of
pricing among the Company and the Investors, the Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, a prospectus
supplement to the Base Prospectus relating to the terms of the Offering and of
the Securities and the plan of distribution thereof (the “Prospectus Supplement”
and, together with the Base Prospectus, the “Prospectus”) and will advise the
Placement Agents of all further information (financial and other) with respect
to the Company required to be set forth therein. References herein to the
Prospectus shall refer to both the Prospectus Supplement and the Base Prospectus
components of such prospectus. Any reference in this Agreement to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any given
time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus or the
Prospectus Supplement (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information that is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus or the Prospectus Supplement, as the
case may be.
(b)Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission. At the time the Company’s Annual
Report on Form 10-K for the year ended December 31, 2017 (the “Annual Report”)
was filed with the Commission, or, if later, at the time the Registration
Statement was originally filed with the Commission, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act. The
documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus and the Prospectus Supplement, at
the time they were or hereafter are filed with the Commission, or became
effective under the Exchange Act, as the case may be, complied and will comply
in all material respects with the requirements of the Exchange Act.
(c)Assurances. The Registration Statement, as amended, (and any further
documents to be filed with the Commission) contains all exhibits and schedules
as required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective,





--------------------------------------------------------------------------------





complied in all material respects with the Securities Act and the Exchange Act
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, and the Prospectus Supplement, each as of its
respective date, comply or will comply in all material respects with the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder. Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, if any, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations promulgated
thereunder, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the rules and regulations promulgated thereunder, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required. The Company is
eligible to use free writing prospectuses in connection with the Offering
pursuant to Rules 164 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the
Representatives, prepare, use or refer to, any free writing prospectus, other
than any free writing prospectus listed on Schedule C hereto.
(d)Offering Materials. The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agents complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Base Prospectus, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
each Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Initial Closing Date, any offering material in connection with the
offering and sale of the Securities other than the Base Prospectus, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.





--------------------------------------------------------------------------------





(e)Representations and Warranties Incorporated by Reference. Each of the
representations and warranties made pursuant to the Subscription Agreement is
hereby incorporated herein by reference (as though fully restated herein) and is
hereby made to, and in favor of, the Placement Agents.
Section 3.     Delivery and Payment. Each Closing shall occur at the offices of
Citigroup (or at such other place as shall be agreed upon by Citigroup and the
Company). Subject to the terms and conditions hereof, at each Closing payment of
the purchase price for the Securities sold on such Closing Date shall be made by
Federal Funds wire transfer, against delivery of such Securities, and such
Securities shall be registered in such name or names and shall be in such
denominations, as the Placement Agents may request at least one business day
before such Closing Date. Deliveries of the documents with respect to the
purchase of the Securities, including the Subscription Agreement, shall be made
at the offices of Citigroup. All actions taken at a Closing shall be deemed to
have occurred simultaneously.
Section 4.     Covenants and Agreements of the Company.
The Company further covenants and agrees with each Placement Agent as follows:
(a)    Registration Statement Matters. The Company will advise the Placement
Agents promptly after it receives notice thereof of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to any Prospectus Supplement or any amended Prospectus Supplement has
been filed and will furnish each Placement Agent with copies thereof. The
Company will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus Supplement and for so long as the delivery of a prospectus is
required in connection with the Offering. The Company will advise the Placement
Agents, promptly after it receives notice thereof (i) of any request by the
Commission to amend the Registration Statement or to amend or supplement any
Prospectus Supplement or for additional information, and (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Shares, Preferred Stock or Conversion Shares for offering
or sale in any jurisdiction, of the institution or threatened institution of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or a Prospectus
Supplement or for additional information. The Company shall use its best efforts
to prevent the issuance of any such stop order or prevention or suspension of
such use. If the Commission shall enter any such stop order or order or notice
of prevention or suspension at any time, the Company will use its best efforts
to obtain the lifting of such order at the earliest possible moment, or will
file a new registration statement and use its best efforts to have such new
registration statement declared effective as soon as practicable. Additionally,
the Company agrees that it shall comply with the provisions of Rules 424(b),
430A, 430B and 430C, as applicable, under the Securities Act, including with
respect to the timely filing of documents thereunder, and will use its
reasonable efforts to confirm that any filings made by the Company under such
Rule 424(b) are received in a timely manner by the Commission.
(b)    Blue Sky Compliance. The Company will cooperate with the Placement Agents
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agents and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file





--------------------------------------------------------------------------------





a general consent to service of process in any jurisdiction where it is not now
so qualified or required to file such a consent, and provided further that the
Company shall not be required to produce any new disclosure document other than
a Prospectus Supplement. The Company will, from time to time, prepare and file
such statements, reports and other documents as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agents may reasonably request for distribution of the Securities. The Company
will advise the Placement Agents promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities, as
applicable, for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.
(c)    Amendments and Supplements to a Prospectus Supplement and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus Supplement. If during
the period in which a prospectus is required by law to be delivered in
connection with the distribution of Securities contemplated by the Incorporated
Documents or any Prospectus Supplement (the “Prospectus Delivery Period”), any
event shall occur as a result of which, in the judgment of the Company or in the
opinion of the Placement Agents, it becomes necessary to amend or supplement the
Incorporated Documents or any Prospectus Supplement in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus Supplement or
to file under the Exchange Act any Incorporated Document to comply with any law,
the Company will promptly prepare and file with the Commission, and furnish at
its own expense to the Placement Agents and to dealers, an appropriate amendment
to the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus Supplement that is necessary in order
to make the statements in the Incorporated Documents and any Prospectus
Supplement as so amended or supplemented, in the light of the circumstances
under which they were made, as the case may be, not misleading, or so that the
Registration Statement, the Incorporated Documents or any Prospectus Supplement,
as so amended or supplemented, will comply with law. Before amending the
Registration Statement or supplementing the Incorporated Documents or any
Prospectus Supplement in connection with the Offering, the Company will furnish
the Placement Agents with a copy of such proposed amendment or supplement and
will not file any such amendment or supplement to which the Placement Agents
reasonably object.
(d)    Copies of any Amendments and Supplements to a Prospectus Supplement. The
Company will furnish each Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents and any Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents, if any) as each Placement Agent may reasonably request.
(e)    Free Writing Prospectus. Except as listed on Schedule C hereto, the
Company covenants that it will not, unless it obtains the prior written consent
of the Representatives, make any offer relating to the Securities that would
constitute a “free writing prospectus” (as defined in Rule 405 of the Securities
Act) required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act. In the event that the Placement
Agents expressly consent in writing to any such free writing prospectus (a
“Permitted Free Writing Prospectus”), the Company covenants that it shall
(i) treat each Permitted Free Writing Prospectus as a “free writing prospectus”,
and (ii) comply with the





--------------------------------------------------------------------------------





requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.
(f)    Transfer Agent. The Company will maintain, at its expense, a registrar
and transfer agent for the Common Stock.
(g)    Earnings Statement. As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the last Closing Date, the Company will make generally
available to its security holders and to the Placement Agents an earnings
statement, covering a period of at least 12 consecutive months beginning after
the last Closing Date, that satisfies the provisions of Section 11(a) and Rule
158 under the Securities Act.
(h)    Periodic Reporting Obligations. During the Prospectus Delivery Period,
the Company will duly file, on a timely basis, with the Commission and the
Nasdaq Global Market (the “Nasdaq”) all reports and documents required to be
filed under the Exchange Act within the time periods and in the manner required
by the Exchange Act.


(i)    Third Party Beneficiary. The Company agrees that each Placement Agent may
rely upon, and each is a third party beneficiary of, the representations and
warranties, and applicable covenants, set forth in the Subscription Agreement.
(j)    No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
(k)    Acknowledgment. The Company acknowledges that any advice given by the
Placement Agents to the Company is solely for the benefit and use of the Board
of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the prior written consent of the Representatives.
Section 5.    Conditions of the Obligations of the Placement Agents. The
respective obligations of the Placement Agents hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 hereof as of the date hereof and as of each Closing Date as
though then made, to the timely performance by the Company of its covenants and
other obligations hereunder, and to each of the following additional conditions:


(a)Comfort Letter. On the date hereof, the Representatives shall have received
from Ernst & Young LLP, independent registered public accountants for the
Company, a letter dated the date hereof addressed to the Representatives, in
form and substance satisfactory to the Representatives, containing statements
and information of the type ordinarily included in accountant’s “comfort
letters” to placement agents, delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), with respect to the audited and
unaudited financial statements and certain financial information contained in
the Registration Statement, the Prospectus, and each free writing prospectus, if
any.
(b)    Compliance with Registration Requirements; No Stop Order; No Objection
from FINRA. For a period from and after the date of this Agreement and through
and including the Initial Closing Date and, with respect to any Shares purchased
after the Initial Closing Date, the Second Closing Date, the Optional Closing
Date and the Second Shortfall Closing Date:
(i)    The Company shall have filed the Prospectus with the Commission
(including the information previously omitted from the Registration Statement
pursuant to Rule 430B under the





--------------------------------------------------------------------------------





Securities Act) in the manner and within the time period required by Rule 424(b)
under the Securities Act; or the Company shall have filed a post-effective
amendment to the Registration Statement containing the information previously
omitted from the Registration Statement pursuant to Rule 430B, and such
post-effective amendment shall have become effective.
(ii)    No stop order suspending the effectiveness of the Registration Statement
or any post-effective amendment to the Registration Statement shall be in
effect, and no proceedings for such purpose shall have been instituted or
threatened by the Commission.
(iii)    FINRA shall have raised no objection to the fairness and reasonableness
of the placement terms and arrangements.
(c)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and through and including the Initial
Closing Date, in the judgment of the Representatives there shall not have
occurred any Material Adverse Change (as defined in the Subscription Agreement).
(d)    Opinion of Counsel for the Company. On each of the Initial Closing Date,
the Second Closing Date, the Optional Closing Date and the Second Shortfall
Closing Date the Representatives shall have received the opinion and negative
assurance letter of Cooley LLP, counsel for the Company, dated as of such date,
in form and substance satisfactory to the Representatives.
(e)    Opinion of Intellectual Property Counsel. On each of the Initial Closing
Date, the Second Closing Date, the Optional Closing Date and the Second
Shortfall Closing Date the Representatives shall have received the opinion of
Clark and Elbing, counsel for the Company with respect to intellectual property
matters, dated as of such date, in form and substance satisfactory to the
Representatives.
(f)    Opinion of Counsel for the Placement Agents. On each of the Initial
Closing Date, the Second Closing Date, the Optional Closing Date and the Second
Shortfall Closing Date the Representatives shall have received the opinion and
negative assurance letter of Latham & Watkins LLP, counsel for the
Representatives in connection with the offer and sale of the Securities, in form
and substance satisfactory to the Representatives, dated as of such date.
(g)    Officers’ Certificate. On each of the Initial Closing Date, the Second
Closing Date, the Optional Closing Date and the Second Shortfall Closing Date
the Representatives shall have received a certificate executed by the Chief
Executive Officer or President of the Company and the Chief Financial Officer of
the Company, dated as of such date, to the effect set forth in Section 5(b)(ii)
and further to the effect that:
(i)    the representations and warranties of the Company set forth in Section 2
of this Agreement are true and correct with the same force and effect as though
expressly made on and as of such date; and
(ii)    the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such date.
(h)    Bring-down Comfort Letter. On each of the Initial Closing Date, the
Second Closing Date, the Optional Closing Date and the Second Shortfall Closing
Date the Representatives shall have





--------------------------------------------------------------------------------





received from Ernst & Young LLP, independent registered public accountants for
the Company, a letter dated such date, in form and substance satisfactory to the
Representatives, which letter shall: (i) reaffirm the statements made in the
letter furnished by them pursuant to Section 5(a), except that the specified
date referred to therein for the carrying out of procedures shall be no more
than three business days prior to the Initial Closing Date, the Second Closing
Date, the Optional Closing Date and the Second Shortfall Closing Date, as the
case may be; and (ii) cover certain financial information contained in the
Prospectus.
(i)    Rule 462(b) Registration Statement. In the event that a Rule 462(b)
Registration Statement is filed in connection with the offering contemplated by
this Agreement, such Rule 462(b) Registration Statement shall have been filed
with the Commission on the date of this Agreement and shall have become
effective automatically upon such filing.
(j)    Nasdaq. The Company shall have submitted a listing of additional shares
notification form to Nasdaq with respect to the Securities and shall have
received no objection thereto from Nasdaq.
(k)    Additional Documents. On or before each of the Initial Closing Date, the
Second Closing Date, the Optional Closing Date and the Second Shortfall Closing
Date the Representatives and counsel for the Representatives shall have received
such information, documents and opinions as they may reasonably request for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as contemplated herein
and in connection with the other transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Representatives and counsel
for the Representatives.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice from the Representatives to the Company at any time on
or prior to the Initial Closing Date and, with respect to any Shares sold after
the Initial Closing Date, at any time on or prior to the Second Closing Date,
the Optional Closing Date and the Second Shortfall Closing Date, as applicable,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Indemnification and Contribution) and Section 8 (Representations and
Indemnities to Survive Delivery) shall at all times be effective and shall
survive such termination.
Section 6.     Payment of Expenses. The Company agrees to pay all costs, fees
and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all fees and
expenses of the registrar and transfer agent of the Shares, (iii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Investors, (iv) all fees and expenses of the Company’s
counsel, independent public or certified public accountants and other advisors,
(v) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Registration Statement
(including financial statements, exhibits, schedules, consents and certificates
of experts), the Prospectus, each free writing prospectus prepared by or on
behalf of, used by, or referred to by the Company, and this Agreement, (vi) all
filing fees, attorneys’ fees and expenses incurred by the Company or the
Placement Agents in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the state securities or blue sky laws or the
provincial securities laws of Canada, and, if requested by the Placement Agents,
preparing and printing a “Blue Sky Survey” or memorandum and a “Canadian
wrapper”, and any





--------------------------------------------------------------------------------





supplements thereto, advising the Placement Agents of such qualifications,
registrations and exemptions, in an amount not to exceed $7,500, (vii) the
costs, fees and expenses incurred by the Placement Agents in connection with
determining their compliance with the rules and regulations of FINRA related to
the Placement Agents’ participation in the offering and distribution of the
Securities, including any related filing fees and the legal fees of, and
disbursements by, counsel to the Placement Agents, in an amount not to exceed
$40,000 (excluding filing fees), (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the Placement Agents, employees and officers of the Company and any
such consultants, and 50% of the cost of any aircraft chartered in connection
with the road show, the remaining 50% of the cost of such aircraft to be paid by
the Placement Agents, (ix) the fees and expenses associated with listing the
Shares on Nasdaq, and (x) all other fees, costs and expenses of the nature
referred to in Item 13 of Part II of the Registration Statement. Except as
provided in this Section 6, the Placement Agents shall pay their own expenses,
including the fees and disbursements of their counsel and their own travel and
lodging expenses.
Section 7.     Indemnification and Contribution. The Company agrees to indemnify
the Placement Agents in accordance with the provisions of Schedule B hereto,
which is incorporated by reference herein and made a part hereof.
Section 8.     Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agents set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agents, the Company, or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities to be sold in
the proposed Offering and any termination of this Agreement. A successor to a
Placement Agent, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Agreement.
Section 9.     Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:


If to the Placement Agents:    Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Facsimile: (646) 291-1469
Attention: General Counsel


and


Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention: General Counsel
Facsimile: (212) 829-4708







--------------------------------------------------------------------------------





and


Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention: Head of Investment Banking
Facsimile: (212) 829-4708




with a copy to:    Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Facsimile: (858) 523-5450
Attention: Michael Sullivan, Esq.


If to the Company:    Cidara Therapeutics, Inc.
6310 Nancy Ridge Drive, Suite 101
San Diego, California 92121
Attention: Jeff Stein, CEO
with a copy to:    Cooley LLP
4401 Eastgate Mall
San Diego, California 92121
Facsimile: (858) 550-6420
Attention: Charles Bair, Esq.
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
Section 10. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Placement Agent, and
to the benefit of the affiliates, directors, officers, employees, agents and
controlling persons referred to in Section 7 hereof, and in each case their
respective successors, and personal representatives, and no other person will
have any right or obligation hereunder.
Section 11.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
Section 12.    Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive





--------------------------------------------------------------------------------





jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.
Section 13.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification and
contribution provisions of Section 7, and is fully informed regarding said
provisions. Each of the parties hereto further acknowledges that the provisions
of Section 7 hereof fairly allocate the risks in light of the ability of the
parties to investigate the Company, its affairs and its business in order to
assure that adequate disclosure has been made in the Registration Statement,
each free writing prospectus and the Prospectus (and any amendments and
supplements to the foregoing), as contemplated by the Securities Act and the
Exchange Act.
[The remainder of this page has been intentionally left blank.]





--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.




Very truly yours,
CIDARA THERAPEUTICS, INC.
By: /s/ Jeffrey L. Stein    
Name:    Jeffrey L. Stein
Title:    President & CEO
The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agents in New York, New York as of the date first above written.


CITIGROUP GLOBAL MARKETS INC.
Acting individually and as a Representative
of the several Placement Agents named in
the attached Schedule A






By:     /s/ Bradley Wolff    
Name: Bradley Wolff    
Title: Managing Director, Head of West Coast Life Sciences
CANTOR FITZGERALD & CO.
Acting individually and as a Representative
of the several Placement Agents named in
the attached Schedule A






By:     /s/ Sage Kelly    
Name: Sage Kelly
Title: Global Head of IB    







--------------------------------------------------------------------------------






Schedule A


Placement Agents


Citigroup Global Markets Inc.
Cantor Fitzgerald & Co.







--------------------------------------------------------------------------------





Schedule B


Indemnification


In connection with the engagement of the Placement Agents to assist the Company
as described in this Placement Agency Agreement, including modifications or
future additions to such engagement and related activities prior to the date of
this Agreement (the “engagement”), the Company agrees that it will indemnify and
hold harmless the Placement Agents and their respective affiliates and their
respective directors, officers, partners, members, agents and employees and each
other person controlling any Placement Agent or any of their respective
affiliates (each, an “indemnified party”), to the full extent lawful, from and
against any losses, expenses, claims or proceedings (collectively, “losses”) (i)
related to or arising out of (A) the contents of oral or written information
related to this Agreement, the Subscription Agreement, or any transaction or
conduct in connection therewith provided by the Company, its affiliates and
their respective employees or its other agents, which information either the
Company or any Placement Agent provides to any actual or potential buyers,
sellers, investors or offerees; (B) any breach of a representation, warranty or
covenant by the Company contained in this Agreement; or (C) any other action or
failure to act by the Company, its affiliates and their respective employees or
its other agents or by the Placement Agents or any indemnified party in
accordance with and at the Company’s request or with the Company’s consent, or
(ii) otherwise related to or arising out of this Agreement or any transaction or
conduct in connection therewith, including, without limitation the Offering,
except that this clause (ii) shall not apply with respect to any losses that are
finally judicially determined to have resulted primarily and directly from the
gross negligence or willful misconduct of such indemnified party. The Company
further agrees that no indemnified party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company or any of
its affiliates, creditors or security holders for or in connection with the
engagement or any actual or proposed transactions or other conduct in connection
therewith except for losses incurred by the Company that are finally judicially
determined to have resulted primarily and directly from the gross negligence or
willful misconduct of such indemnified party.
In the event that the foregoing indemnity is unavailable to any indemnified
party for any reason (other than pursuant to the exception contained in the
first paragraph hereof), the Company agrees to contribute to any losses related
to or arising out of the engagement or any transaction or conduct in connection
therewith as follows. For losses referred to in clause (i) of the preceding
paragraph, the Placement Agents and the Company shall contribute in such
proportion as is appropriate to reflect the relative benefits received (or
anticipated to be received) by the Placement Agents, on the one hand, and by the
Company and its security holders, on the other hand, from the actual or proposed
transaction arising in connection with the engagement. For any other losses, and
for losses referred to in clause (i) of the preceding paragraph if the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Placement Agents and the Company shall contribute in such proportion
as is appropriate to reflect not only the relative benefits as set forth above,
but also the relative fault of the Placement Agents and the Company in
connection with the statements, omissions or other conduct that resulted in such
losses, as well as any other relevant equitable considerations. Benefits
received (or anticipated to be received) by the Company and its security holders
shall be deemed to be equal to the aggregate cash consideration and value of
securities or any other property payable, issuable, exchangeable or transferable
in such transaction or proposed transaction, and benefits received by the
Placement Agents shall be deemed to be equal to the compensation paid by the
Company to the Placement Agents in connection with the engagement (exclusive of
amounts paid for reimbursement of expenses under this agreement, including this
Schedule B, and amounts paid under this Schedule B). Relative fault shall be
determined by reference to, among other things, whether any alleged untrue
statement or omission or any other alleged conduct relates to information
provided by the Company or other conduct by the Company (or its employees or
other agents), on the one hand, or by the Placement Agents, on the other hand.
The Placement





--------------------------------------------------------------------------------





Agents and the Company agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to above. Notwithstanding anything to the contrary above (other than pursuant to
the exception contained in the first paragraph hereof), in no event shall any
Placement Agent be responsible under this paragraph for any amounts in excess of
the amount of the compensation actually paid by the Company to such Placement
Agent in connection with the engagement (exclusive of amounts paid for
reimbursement of expenses under this agreement, including this Schedule B, and
amounts paid under this Schedule B).


The Company agrees that it will not, without the prior written consent of the
Placement Agents, settle any pending or threatened claim or proceeding related
to or arising out of the engagement or any actual or proposed transactions or
other conduct in connection therewith (whether or not the Placement Agents or
any indemnified party is a party to such claim or proceeding) unless such
settlement includes a provision unconditionally releasing the Placement Agents
and each other indemnified party from all liability in respect of claims by any
releasing party related to or arising out of the engagement or any transactions
or conduct in connection therewith and does not contain an admission of fault,
culpability or failure to act by or on behalf of such indemnified party. The
Placement Agents will not settle any claims or actions for which it seeks
indemnification or contribution hereunder without the consent of the Company,
not to be unreasonably withheld. The Company will also promptly reimburse each
indemnified party for all reasonable out of pocket expenses (including
reasonable counsel fees and expenses) as they are incurred by such indemnified
party in connection with investigating, preparing for, defending, or providing
evidence in, any pending or threatened claim or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Placement Agents or any indemnified party is a party to such claim or
proceeding) or in enforcing this Schedule B.


The foregoing provisions are in addition to any rights the Company or the
Placement Agents may have at common law or otherwise and shall be binding on and
inure to the benefit of any successors, assigns, and personal representatives of
the Company and each indemnified party. Solely for purposes of enforcing the
provisions of this Schedule B, the Company hereby consents to personal
jurisdiction, service of process and venue in any court in which any claim or
proceeding that is subject to this Schedule B is brought against the Placement
Agents. The provisions of this Schedule B shall remain in full force and effect
notwithstanding (i) any investigation made by or on behalf of the Placement
Agents or (ii) the completion or termination of the engagement.









--------------------------------------------------------------------------------






Schedule C


Free Writing Prospectuses
 
[None]



